DETAILED ACTION
	This is in response to communication received on 11/17/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 12/23/20, 4/7/21, 4/14/21, and 8/17/21.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Meehan et al. US PGPub 2016/0298222 hereinafter MEEHAN in view of Burns et al. US Patent Number 6,042,898 hereinafter BURNS on claim 1-2, 6-8, and 12-13 are maintained. The claim rejection has been updated to meet the added claim limitations. Further for ease, Examiner will order claims based upon their dependency rather than their numerical order, as claims 3-5 depend from claim 7. Further, Claim14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meehan et al. US PGPub 2016/0298222 hereinafter MEEHAN in view of Burns et al. US Patent Number 6,042,898 hereinafter BURNS as applied to claim 1 and 6.
As for claim 1, MEEHAN teaches "A method of forming a thermal barrier coating on a metal part includes laser cleaning a surface of the metal part to remove undesirable oxides and residues from the surface of the part" (abstract, line 1-4), "TBC system 16 may include bondcoat 18 and ceramic layer 20" (paragraph 19, lines 1-2), and "Bondcoat 18 may be an MCrAIY coating where M may be Ni, Co, Fe, Pt, Ni-base alloy, Co-base alloy, Fe-base alloy or mixtures thereof" (paragraph 20, lines 1-3), i.e. a method for treating a substrate prior to metallic coating.
providing a substrate having a surface to be coated and contaminants ... on the surface ... treating the surface with a laser to the contaminants to produce a cleaned surface on the substrate.
MEEHAN teaches "Airfoil 14 of turbine blade 10 may be formed of a nickel based, cobalt based, iron based superalloy, or mixtures thereof or a titanium alloy" (paragraph 16, lines 3-5), i.e. wherein the substrate is a metallic substrate.
MEEHAN is silent on the term 'as-delivered organics' or 'post-burn out oxides', but as quoted above, Examiner notes that MEEHAN teaches that its laser beam can remove any impurities or other unwanted features.
MEEHAN is further silent on subjecting the surface and the as-delivered organics to a pyrolysis process to at least partially reduce the as-delivered organics to post-burn out oxides on the surface.
BURNS teaches "The thermal barrier coating of the present invention may be deposited onto a variety of gas turbine engine component substrates, which are typically made from a nickel or cobalt base superalloy" (column 2, lines 26-30) and "the bond coat 6 should be cleaned" (column 2, lines 33-34), i.e. a method for treating a substrate prior to metallic coating.
providing a substrate having a surface to be coated and as-delivered organics on the surface.
BURNS further teaches the surface "should be cleaned to remove oil, other organic or carbon-forming contaminants, surface oxides, and other 35 adherent contaminants. Typical prior art cleaning methods include a thermal cycle at elevated temperature, for example about 1300° F. (704° c.) to about 1500° F. (816° C.) for about 25 minutes to about 45 minutes, in an oxidizing atmosphere to carbonize oils and other contaminants ( e.g., 40 dye penetrate fluids, machining lubrication oils, EDM oils, etc.)" (column 3, lines 33-42), i.e. as-delivered organics on the surface and subjecting the surface and the as-delivered organics to a pyrolysis process to at least partially reduce the as-delivered organics ... on the surface. Examiner notes that BURNS does not explicitly state that the as-delivered organics are reduced to post-burn oxides, but Examiner does note that the thermal process of BURNS is done in an oxidizing atmosphere, meaning that the atmosphere is designed to form oxides. It is thereby the position of the Examiner that BURNS inherently forms post-bum out oxides from its as-delivered organics.
It would have been obvious to one of ordinary skill in the art to have as-delivered organics and remaining as-delivered organics as the contaminants of MEEHAN, and further to include a step of subjecting the surface and the as-delivered organics to a pyrolysis process to at least partially reduce the as-delivered organics to post burn-out on the surface because BURNS teaches such processes can carbonize oils and other contaminants prior to other forms of cleaning.
In the alternative, it is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. In this case, it would have been obvious to combine the thermal/pyrolysis cleaning process of BURNS with the laser cleaning process of MEEHAN to obtain the predictable result of a cleaned turbine surface prepared for coating. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the claimed range of amps of the RTA process.  It is the position of the examiner that the criticality on the claimed range of amps of the RTA process does not provide patentable distinction as the claimed range of amps of the RTA process appears to incidental absent evidence. Examiner notes that to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02.
MEEHAN further teaches "The purpose of the cleaning step is to produce a substrate surface free from surface oxides and other contaminants in preparation for deposition of a bondcoat" (paragraph 21, lines 17-19), and "Bondcoat 18 may be an applying a metallic coating to the cleaned surface.
As for claim 2, MEEHAN teaches "In the next step, bondcoat 18 is deposited (step 36). A preferred deposition method in the prior art process 30 may be a low pressure plasma spray (LPPS). A preferred bondcoat may be NiCrAIY" (paragraph 22), i.e. wherein the metallic coating is applied by plasma spray.
As for claim 6, MEEHAN is silent on further comprising the step of reverse transfer arc (RTA) treating the surface after the treating step to remove any remaining contaminants and produce the cleaned surface.	
BURNS further teaches "I have found that coating life can be 45 improved by 50% or more by following such prior art cleaning processes with an ionized gas stream cleaning process, such as reverse transfer arc cleaning" (paragraph 3, lines 45-48) and "The ionized gas stream cleaning process ( e.g., reverse transfer arc process) may take place in any convenient device" (column 4, lines 12-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further comprising the step of reverse transfer arc (RTA) treating the surface after the treating step to remove any remaining contaminants and produce the cleaned surface in the process of MEEHAN and WU because BURNS teaches that following a cleaning process with reverse transfer arc process improves coating life.
As for claim 8, MEEHAN teaches "Bondcoat 18 may be an MCrAIY coating where M may be Ni, Co ... or mixtures thereof" (paragraph 20, lines 1-3), i.e. wherein the metallic coating is NiCoCrAIY coating.	
As for claim 13, MEEHAN teaches "turbine airfoil substrates, which may be nickel based superalloy airfoils such as a turbine blade or vane" (paragraph 21, lines 9-11), i.e. wherein the metallic substrate is made of a material selected from the group consisting of nickel ... based superalloy.
As for claim 14, MEEHAN is silent on reverse transfer arc (RTA).
BURNS further teaches "I have found that coating life can be 45 improved by 50% or more by following such prior art cleaning processes with an ionized gas stream cleaning process, such as reverse transfer arc cleaning" (paragraph 3, lines 45-48) and "The ionized gas stream cleaning process (e.g., reverse transfer arc process) may take place in any convenient device" (column 4, lines 12-14).
BURNS teaches “The arc may be struck in any convenient way, preferably by establishing the blade 2 as a negative electrode and providing a positive electrode inside 65 the vacuum chamber” (column 3, lines 63-66). Examiner notes that BURNS provides an example of operating levels that lie outside of the claimed range. 
However, Examiner notes that this cleaning method is used by itself in BURNS, and that BURNS is silent on a secondary cleaning step like a laser used to remove organics. As such, the RTA process of BURNS does not have to operate same levels when combined with MEEHAN, because there are two different cleaning processes taking place in the combination, the RTA does not need to be an intense as it would be if used singularly. In the combination, the substrate surface has already undergone one cleaning, and would have less contaminants as a result.
It would have been within the skill of the ordinary artisan at the time of effective filing to design the amps used to maintain the arc such that a desired level of cleaning Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Further, BURNS teaches “To ensure effective cleaning, the ion gas stream cleaning process should last for a time suitable for vaporizing contaminates from the blade's 2 surface. The cleaning 10 time is a variable based on part size and surface area. Typical times can vary from about 1 minute to about 3 minutes” (column 4, lines 7-11), i.e. a range that overlaps with for less than 3 minutes to produce the cleaned surface.
As for claim 7, MEEHAN teaches "A method of forming a thermal barrier coating on a metal part includes laser cleaning a surface of the metal part to remove undesirable oxides and residues from the surface of the part" (abstract, line 1-4), "TBC system 16 may include bondcoat 18 and ceramic layer 20" (paragraph 19, lines 1-2), and "Bondcoat 18 may be an MCrAIY coating where M may be Ni, Co, Fe, Pt, Ni-base alloy, Co-base alloy, Fe-base alloy or mixtures thereof" (paragraph 20, lines 1-3), i.e. a method for treating a substrate prior to metallic coating.	
MEEHAN further teaches "During this process, substrates 12 and 14 are exposed to a laser system that provides a laser beam focused at the surface to remove any oxide or other debris on the surface. The laser and a substrate positioning apparatus allows the focused laser beam to scan the surface in increments until the entire surface is scanned. An optical system may be attached to the laser to control beam shape, size and focus suitable for removing oxide layers, impurities and other unwanted surface features" (paragraph 27, lines 6-14), i.e. providing a substrate having a surface to be coated and at least one contaminant ... on the surface ... treating the surface with a laser to remove the at least one contaminant to produce a cleaned surface on the substrate.
MEEHAN is silent on the contaminants being as-delivered organics or post-burn out oxides and reverse transfer arc (RTA) treating the surface after the treating step to remove any remaining contaminants and produce the cleaned surface ... wherein the RTA treating step is carried out for a period of time of less than 3 minutes and at a current of less than 20 amps to produce the cleaned surface.
However, MEEHAN does teach removing impurities. 
BURNS teaches "The thermal barrier coating of the present invention may be deposited onto a variety of gas turbine engine component substrates, which are typically made from a nickel or cobalt base superalloy" (column 2, lines 26-30) and "the bond coat 6 should be cleaned" (column 2, lines 33-34), i.e. a method for treating a substrate prior to metallic coating.
BURNS further teaches a process in which a surface to be coated "should be cleaned to remove oil, other organic or carbon-forming contaminants, surface oxides, and other 35 adherent contaminants" (column 3, lines 33-36), i.e. providing a substrate having a surface to be coated and at least one contaminant selected from as-delivered organics.
BURNS further teaches the surface "should be cleaned to remove oil, other organic or carbon-forming contaminants, surface oxides, and other 35 adherent contaminants. Typical prior art cleaning methods include a thermal cycle at elevated temperature, for example about 1300° F. (704° c.) to about 1500° F. (816° C.) for about 25 minutes to i.e.at least on contaminant selected from as-delivered organics and post-bum out contaminants. 
Examiner notes that BURNS does not explicitly state that the as-delivered organics are reduced to post-burn oxides, but Examiner does note that the thermal process of BURNS is done in an oxidizing atmosphere, meaning that the atmosphere is designed to form oxides. It is thereby the position of the Examiner that BURNS inherently forms post-bum out oxides from its as-delivered organics.	
BURNS further teaches" I have found that coating life can be 45 improved by 50% or more by following such prior art cleaning processes with an ionized gas stream cleaning process, such as reverse transfer arc cleaning" (paragraph 3, lines 45-48) and "The ionized gas stream cleaning process (e.g., reverse transfer arc process) may take place in any convenient device" (column 4, lines 12-14). 
BURNS teaches “The arc may be struck in any convenient way, preferably by establishing the blade 2 as a negative electrode and providing a positive electrode inside 65 the vacuum chamber” (column 3, lines 63-66). Examiner notes that BURNS provides an example of operating levels that lie outside of the claimed range. 
However, Examiner notes that this cleaning method is used by itself in BURNS, and that BURNS is silent on a secondary cleaning step like a laser used to remove organics. As such, the RTA process of BURNS does not have to operate same levels when combined with MEEHAN, because there are two different cleaning processes taking place in the combination, the RTA does not need to be an intense as it would be 
It would have been within the skill of the ordinary artisan at the time of effective filing to design the amps used to maintain the arc such that a desired level of cleaning after the laser method application in the combined rejection is achieved.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Further, BURNS teaches “To ensure effective cleaning, the ion gas stream cleaning process should last for a time suitable for vaporizing contaminates from the blade's 2 surface. The cleaning 10 time is a variable based on part size and surface area. Typical times can vary from about 1 minute to about 3 minutes” (column 4, lines 7-11), i.e. a range that overlaps with for less than 3 minutes to produce the cleaned surface.
It would have been obvious to one of ordinary skill in the art to have as-delivered organics and remaining as-delivered organics as the contaminants of MEEHAN such that there is a step of thermally producing those post-burn out oxide and further including a step of reverse transfer arc (RTA) treating the surface after the treating step to remove any remaining contaminants and produce the cleaned surface wherein the RTA treating step is kept at a current of less than 20 amps for less than 3 minutes to produce the cleaned surface because BURNS teaches such processes can carbonize oils and other contaminants prior to other forms of cleaning and that including the following a cleaning process with reverse transfer arc process improves coating life. 
prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. In this case, it would have been obvious to combine the thermal/pyrolysis followed with an RT A cleaning process of BURNS with the laser cleaning process of MEEHAN to obtain the predictable result of a cleaned turbine surface prepared for coating. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the claimed range of amps of the RTA process.  It is the position of the examiner that the criticality on the claimed range of amps of the RTA process does not provide patentable distinction as the claimed range of amps of the RTA process appears to incidental absent evidence. Examiner notes that to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02.
MEEHAN teaches "Airfoil 14 of turbine blade 10 may be formed of a nickel based, cobalt based, iron based superalloy, or mixtures thereof or a titanium alloy" (paragraph 16, lines 3-5), i.e. wherein the substrate is a metallic substrate.
As for claim 3, MEEHAND is silent on wherein the contaminant is the as-delivered organics, and wherein the treating step comprises applying the laser to the as-delivered organics to produce the cleaned surface.
However, MEEHAN does teach removing impurities.
BURNS further teaches a process in which a surface to be coated "should be cleaned to remove oil, other organic or carbon-forming contaminants, surface oxides, and other 35 adherent contaminants" (column 3, lines 33-36), i.e. providing a substrate having a surface to be coated and as-delivered organics on the surface.
BURNS further teaches the surface "should be cleaned to remove oil, other organic or carbon-forming contaminants, surface oxides, and other 35 adherent contaminants. Typical prior art cleaning methods include a thermal cycle at elevated temperature, for example about 1300° F. (704° c.) to about 1500° F. (816° C.) for about 25 minutes to about 45 minutes, in an oxidizing atmosphere to carbonize oils and other contaminants ( e.g., 40 dye penetrate fluids, machining lubrication oils, EDM oils, etc.)" (column 3, lines 33-42), i.e. the contaminant is the as-delivered organics, and wherein the cleaning removes the as-delivered organics to produce the cleaned surface.
Examiner notes that BURNS does not explicitly state that the as-delivered organics are reduced to post-burn oxides, but Examiner does note that the thermal process of BURNS is done in an oxidizing atmosphere, meaning that the atmosphere is designed to form oxides. It is thereby the position of the Examiner that BURNS inherently forms post-bum out oxides from its as-delivered organics.
It would have been obvious to one of ordinary skill in the art to have wherein the contaminant is the as-delivered organics, and wherein the treating step comprises applying the laser to the as-delivered organics to produce the cleaned surface in the process of MEEHAN because BURNS teaches such contaminants form on the surfaces of turbines and cleaning processes can carbonize those organics oils and other contaminants prior to other forms of cleaning.
As for claim 4, MEEHAN is silent on wherein the contaminant is the post-bum out oxides produced by heat treating the as-delivered organics and wherein the treating step comprises applying the laser to the post-bum out oxides to produce the cleaned surface.
BURNS teaches "The thermal barrier coating of the present invention may be deposited onto a variety of gas turbine engine component substrates, which are typically made from a nickel or cobalt base superalloy" (column 2, lines 26-30) and "the bond coat 6 should be cleaned" (column 2, lines 33-34), i.e. a method for treating a substrate prior to metallic coating.
BURNS further teaches a process in which a surface to be coated "should be cleaned to remove oil, other organic or carbon-forming contaminants, surface oxides, and other 35 adherent contaminants" (column 3, lines 33-36), i.e. providing a substrate having a surface to be coated and as-delivered organics on the surface.
BURNS further teaches the surface "should be cleaned to remove oil, other organic or carbon-forming contaminants, surface oxides, and other 35 adherent contaminants. Typical prior art cleaning methods include a thermal cycle at elevated temperature, for example about 1300° F. (704° c.) to about 1500° F. (816° C.) for about 25 minutes to about 45 minutes, in an oxidizing atmosphere to carbonize oils and other contaminants ( e.g., 40 dye penetrate fluids, machining lubrication oils, EDM oils, etc.)" wherein the contaminant is the post-bum out oxides produced by heat treating the as-delivered organics. Examiner notes that BURNS does not explicitly state that the as-delivered organics are reduced to post-burn oxides, but Examiner does note that the thermal process of BURNS is done in an oxidizing atmosphere, meaning that the atmosphere is designed to form oxides. It is thereby the position of the Examiner that BURNS inherently forms post-bum out oxides from its as-delivered organics.
It would have been obvious to one of ordinary skill in the art to have wherein the contaminant is the post-bum out oxides produced by heat treating the as-delivered organics in the process of MEEHAN such that the treating step comprises applying the laser to the post-bum out oxides to produce the cleaned surface because BURNS teaches such processes can carbonize oils and other contaminants prior to other forms of cleaning.
In the alternative, it is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. In this case, it would have been obvious to combine the thermal/pyrolysis cleaning process of BURNS with the laser cleaning process of MEEHAN to obtain the predictable result of a cleaned turbine surface prepared for coating. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
As for claim 5, MEEHAN is further silent on wherein the contaminant is both the as-delivered organics and the post-bum out oxides, and wherein the treating step removes the organics and the oxides from the surface.
BURNS teaches "The thermal barrier coating of the present invention may be deposited onto a variety of gas turbine engine component substrates, which are typically made from a nickel or cobalt base superalloy" (column 2, lines 26-30) and "the bond coat 6 should be cleaned" (column 2, lines 33-34), i.e. a method for treating a substrate prior to metallic coating.	
BURNS further teaches the surface "should be cleaned to remove oil, other organic or carbon-forming contaminants, surface oxides, and other 35 adherent contaminants. Typical prior art cleaning methods include a thermal cycle at elevated temperature, for example about 1300° F. (704° c.) to about 1500° F. (816° C.) for about 25 minutes to about 45 minutes, in an oxidizing atmosphere to carbonize oils and other contaminants ( e.g., 40 dye penetrate fluids, machining lubrication oils, EDM oils, etc.)" (column 3, lines 33-42), i.e. wherein the contaminant is both the as-delivered organics and the post-bum out oxides, and wherein the treating step removes the organics and the oxides from the surface. Examiner notes that BURNS does not explicitly state that the as-delivered organics are reduced to post-burn oxides, but Examiner does note that the thermal process of BURNS is done in an oxidizing atmosphere, meaning that the atmosphere is designed to form oxides. It is thereby the position of the Examiner that BURNS inherently forms post-bum out oxides from its as-delivered organics.
It would have been obvious to one of ordinary skill in the art to have wherein the contaminant is both the as-delivered organics and the post-burnout oxides, and wherein the treating step removes the organics and the oxides from the surface as the contaminants of MEEHAN, because BURNS teaches such organics appear on the surfaces of turbines and that burning such organics can produce oxides and such processes can carbonize oils and other contaminants prior to other forms of cleaning. 
In the alternative, it is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. In this case, it would have been obvious to combine the thermal/pyrolysis cleaning process of BURNS with the laser cleaning process of MEEHAN to obtain the predictable result of a cleaned turbine surface prepared for coating. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Meehan et al. US PGPub 2016/0298222 hereinafter MEEHAN and Burns et al. US Patent Number 6,042,898 hereinafter BURNS as applied to claim 1 above, and further in view of Hu US PGPub 2007/0264523 hereinafter HU on claim 9 is maintained.  The rejection is repeated below for convenience.
As for claim 9, MEEHAN and BURNS are silent on wherein the surface comprises a single crystal alloy material.
HU teaches "There is provided a method for depositing a modified MCrAIY coating on a turbine blade tip" (abstract, lines 1-2).

It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the surface comprises a single crystal alloy material in the process of MEEHAN and BURNS because HU teaches that such an alloy has improved performance.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Meehan et al. US PGPub 2016/0298222 hereinafter MEEHAN and Burns et al. US Patent Number 6,042,898 hereinafter BURNS as applied to claim 1 above, and further in view of Wu et al. US Patent Number 4,898,650 hereinafter WU, Chaplick et al. US PGPub 2007/0224768 hereinafter CHAPLICK and Coddet et al. US Patent Number 5,688,564 hereinafter CODDET on claim 10-11 is maintained. The rejection is repeated below for convenience.
As for claim 10, MEEHAN and BURNS is silent on wherein the treating step comprises applying the laser at a laser spot size on the substrate of between 0.700 and 2.4 mm in diameter, power between 500 and 1,000 W, pulse duration of between 50 and 100 ns, pulse overlap of between 40 and 60%, and energy pulse of between 30 and 100 mJ.
MEEHAN further teaches "During this process, substrates 12 and 14 are exposed to a laser system that provides a laser beam focused at the surface to remove any oxide or other debris on the surface. The laser and a substrate positioning 
WU teaches "A method of cleaning a metal surface by means of a laser to improve .the surface characteristics, prior to plating" (abstract, lines 1-3).
WU further teaches "Said laser treatment is for the purpose of cleaning said metal surface to remove oxides and embedded organic and inorganic contaminants, whereby to improve its contact properties" (column 3, lines 6-10).
WU further teaches "By the appropriate and careful selection of a laser 45 pulse imaged onto said substrate surface, it was discovered that such surface was significantly cleaned to enable suitable plating thereof" (column 3, lines 45-47) and further teaches a pulse width of 3-100 nanosecond (column 3, lines 50-60), i.e. a pulse duration that overlaps with of between 50 and 100 ns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a pulse duration that overlaps with of between 50 and 100 ns from the surface of its substrate because WU teaches that debris removable by a laser using that duration is suitable to clean a surface for later processing.

CHAPLICK teaches "Laser pulse damage is caused by energy being deposited, adjacent in time and space, on and into the substrate. The degree of damage is partly dependent on the thermal energy half-life or residence time measured in milliseconds. As each pulse is deposited, some energy is stored in the substrate or the contaminate layer being removed from the substrate, and begins to dissipate over time. Since solid state pulsed lasers can deposit pulses at repetition rates of 10 kHz to 100 kHz, with individual pulse energies of 0.1-1.0 mJ, significant heat energy can be accumulated in the substrate. As sequential pulses are deposited, the energy accumulates to exceed the damage threshold of the substrate. This is the reason that primary applications for the YAG solid state pulsed lasers include micromachining, including very tough materials such as stainless steel" (paragraph 6).
CODDET teaches "A process and apparatus for the preparation and coating of the surface of a substrate by thermal projection" (abstract, lines 1-2) and provides examples of paramters in column 4, lines 65 - column 5 lines 5. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to design the laser spot size, the pulse duration, the power of the laser, the pulse overlap, and the energy pulse such that a cleaned, undamaged substrate is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 11, MEEHAN is silent on wherein the laser treating step comprises pulsing the laser as a nanosecond laser at up to 1 kW perpulse, at a laser spot size on the substrate of about 1.5 mm.
MEEHAN further teaches "During this process, substrates 12 and 14 are exposed to a laser system that provides a laser beam focused at the surface to remove any oxide or other debris on the surface. The laser and a substrate positioning apparatus allows the focused laser beam to scan the surface in increments until the entire surface is scanned. An optical system may be attached to the laser to control beam shape, size and focus suitable for removing oxide layers, impurities and other unwanted surface features" (paragraph 27, lines 6-14).
WU further teaches "By the appropriate and careful selection of a laser 45 pulse imaged onto said substrate surface, it was discovered that such surface was significantly cleaned to enable suitable plating thereof" (column 3, lines 45-47) and further teaches a pulse width of 3-100 nanosecond (column 3, lines 50-60), i.e. a pulse duration that overlaps with of between 50 and 100 ns.
CHAPLICK teaches "a method and apparatus delivers pulsed laser energy to a damage-sensitive surface" (abstract, lines 1-2).
CHAPLICK teaches "Laser pulse damage is caused by energy being deposited, adjacent in time and space, on and into the substrate. The degree of damage is partly dependent on the thermal energy half-life or residence time measured in milliseconds. As each pulse is deposited, some energy is stored in the substrate or the contaminate layer being removed from the substrate, and begins to dissipate over time. Since solid state pulsed lasers can deposit pulses at repetition rates of 10 kHz to 100 kHz, with 
CODDET teaches "A process and apparatus for the preparation and coating of the surface of a substrate by thermal projection" (abstract, lines 1-2) and provides examples of paramters in column 4, lines 65 - column 5 lines 5.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to design the spot size, the power and the pulse of the laser such that a cleaned, undamaged surface is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Response to Arguments
Applicant's arguments filed 11/17/21 have been fully considered but they are not persuasive. 
Applicant’s principal arguments is/are:
(a) Applicant argues that in regards to claim 1, that it takes more than mere inherency in a secondary reference for reoccurrence of a portion of a claim step is required in order to combine the steps which lead to this inherency into the primary reference.


In response please consider the following remarks:
(a) Examiner respectfully notes that the rejection was not based on ‘mere inherency’ as argued by the Applicant. The rejection was done with two alternative motivations for combination and this arguments appears to only address one—the first provided. The first was based on the fact that MEEHAN broadly teaches that its process can remove impurities and other unwanted features, and BURNS teaches burning and removing as-delivered organics thus inherently forming burned as-delivered organics prior another cleaning processes to form a cleaned substrate.  As Applicant has expressed confusion, Examiner provides this clarification on this grounds of rejection: It would have been obvious to one of ordinary skill in the art to combine BURNS and MEEHAN such that burned as-delivered organics, i.e. post burn out oxides, are removed with the laser of MEEHAN because BURNS teaches that such organic deposits are impurities to be removed and the process that forms the post-burn out oxides aid in removing organic impurities, and MEEHAN teaches that their laser can improve on cleaning processes. BURNS provides motivation as to why the post-burn out oxides inherent in it process should be present in the combination, and MEEHAN broadly teaches that its process can remove many different impurities, even though it does not specifically claim one.
	To claim that the rejection is based on mere inherency, ignores the motivation provided by both BURNS and MEEHAN to have the combination. As such, Applicant’s 
	(b) Examiner appreciates that amendment. However, Examiner notes that to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02. Examiner notes that there are not results from tests both inside and outside the claimed range within the specification. As such, there is not sufficient showing of the criticality of the limitations.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717